Title: From Abigail Smith Adams to Catherine Nuth Johnson, 4 May 1810
From: Adams, Abigail Smith
To: Johnson, Catherine Nuth



Quincy May 4th 1810

I am indebted to you my dear Madam for three Letters. I have made two attempts before to acknowledge two of them; but was unable to accomplish my intention. The Spirit was willing, but alass the flesh so weak and feeble that my hand would not guide my pen. I have had a Severe Sickness, which has left me very low, and a slow fever continues to consume my strength and Spirits. When your Son in Law mr Boyed brought Your Letter, I made an exertion, feeble as I was to see him, I was much pleasd with him, and regreet that the Sickness in my family has prevented me, from seeing more of him. The week after he came, my Son TB Adams was taken down with a voilent Rheumatic fever, confined to his Bed, almost helpless, and had to undergo the various scourges of bleading, and blistering &c &c he is just getting out, much reduced. add to this mrs Adams had an attack of a Remitting fever. we have been a mere hospital of Invalids. you are too well acquainted with the distress occasiond by Sickness in a family not to Sympathize with me, and your benevolence will receive it, as my apology for not writing to you.
I thank you my dear Madam for your communications respecting our Children, altho they are not of the most pleasing kind. it has ever been my opinion that mr Adams Should not have gone abroad. I am sensible the presidents motives were good, and I am not unmindfull of the honour done my son by the confidence reposed in him. His Situation here was not pleasent. he had been obliged to quit those whose Friendship he had formerly enjoyed, because they had quitted the principles which had ever guided and governd his actions. he was Subjected to all the Slanders and falshood, to the neglect and contumely which the bitterness of part Spirit engenders. his feelings  were too keen not to Suffer a depression in concequence of it for a  time. he was rising superiour to it, conscious of his own integrity, his devices at this Time in his own State would have been more justly appreciated. where ever he is stationd, his object will be to serve his Country, unbiased as much as possible by party considerations.—The Sallery of a Foreign Minister, as I know by woeful experience, is too narrow and contracted to reside with a family at any foreign Court. but the nature of our Government is such, that there is not any prospect of it being enlarged, nor is there any consideration for the difference of expence or living at one Court, more than an other, however well dispose the president might be to do it, so that I do not See any way for mr Adams to Save himself, and family from total ruin; but by requesting a Speedy recall.
we have Letters from him to the 25th of Novbr, but as they are a continuation of a journal of his voyage he had not reachd his presentation to court; or his unpleasent situation respecting a House and accommodations. tho William Smith and mr Grey do. the latter gave his Mother Some account of the unbounded expence of living. he writes that the French Ambassadors palace and Equipage furnished by Napolean, was only exceeded by that of the Imperial palace. I shall be spairing of my communications respecting expence as I would not gratify those, who would rejoice in any thing which might tend to mortify and embarrass the Minister.
I hope the articles which mrs A wrote to me to procure for her, which were Sent to her by captain Harrod, a cousin of mrs TBAs will reach her safe. If you have Letter and will forward them I have frequent opportunities of conveyance. a Gentleman calld yesterday who will sail next Sunday week, for Gottenburgh, by whom I shall write if I am able.
Catharine my dear Madam must have written to you by some other vesselwe have duplicates—the originals not yet come to hand. I presume you have written frequently. has not the Secretary of State Letters from mr Adams?
Congress I presume have risen. I am sorry they did not allow mrs Hamiltons claim. I know her to be an amiable deserving woman She has certainly in domestic Life been a Suffering one—every mitigation to her Sorrows ought to be renderd her, altho her claim was barred, and it is not probable would ever have been calld for if her husband had lived Yet deprived as She was of him, with a family of children to bring up, and educate, I think She Should have been considerd. if I had been a member of the Senate, injured as my family were by her Husband—I would have used every argument in my power to have obtaind her claim.
if Congress have not done all the good they might have done, neither have they done the evil which was in their power. The Situation of our Country is very difficult. we have the virtues of patience forbearance and long Suffering if no others—
they would have done well to have provided a house for Lunatics and given an apartment to J. Randolph, and Mat Lyon. Randolph is more unpardonable than Lyon, as he is a man of more education, tho not of Manners.
In a private Letter from a Friend to Mr A. his Character is thus sketched.
“I have long considerd him as a Mischeivous Boy with a Squirt in his hands, Throwing its dirty contents into the Eyes of every body that looked at him—A kicking or a horswhipping would be the best reply that could be made to his vulgar parlimentary insolence. it is only because the Body which he insults is what it is—that he has been so long tolerated—In the Congress of 1776 & 1777 he would soon have fallen and perished with his Brother insects upon the floor of the House” The Man is so well depicted that I could not refrain giving you his portrait, tho Scarcly fit for a Ladys pen don do not expose me—
an accident which my paper met with, has renderd it unfit to send. my inability to coppy must be my excuse—
I should be very happy to see you at Quincy tho you have not the inducement you once had to visit Boston
My health is so poor and precarious that I cannot promise myself an abiding place here much longer my dear absent Children are ever upon my mind. with few hopes of ever seeing them again—Gods will be done—I submit—
mr Boyed is gone to Portland I hope to see him again before he returns to Washington.
Remember me to each branch of your family, and be assured I am dear Madam / your Friend—
Abigail Adams